Citation Nr: 1631486	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  14-05 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Whether new and material evidence has been submitted in order to reopen a claim for service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1991 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2015, the Board remanded the claim for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015, the Board remanded case for further development, to include contacting the Veteran in order to obtain the names and addresses of additional medical providers and associating any outstanding relevant medical records with the claims file.  The AOJ sent an August 2015 letter to the Veteran requesting such information at an address in Missouri.  The Veteran did not respond to that request, and in November 2015, the AOJ issued a supplemental statement of the case (SSOC).  A copy of the SSOC was mailed to the same address in Missouri.  In December 2015, the SSOC was returned to VA as undeliverable.  Thus, it is unclear whether the Veteran received the August 2015 letter or the SSOC.  As such, the Veteran's representative has requested that the Veteran's claim be remanded in order to verify his current address and to obtain and associate any private medical records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to verify the Veteran's current mailing address, to include contacting the Veteran's representative and any other appropriate entity.  If the address is unavailable, the claims file should be properly documented. 

2.  Thereafter, the AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back disorder, to include any records from an emergency room in Minneapolis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




